Exhibit 10(s) Date of Notification:January 28, 2008 Notice to Employee: This is a legal document. You are advised to consult with an attorney prior to signing this agreement. SEPARATION AGREEMENT & RELEASE This is an Agreement between General Electric Company (the "Company") and David Nissen (the "Employee"). WHEREAS the Employee will cease to be employed by the Company, WHEREAS the Company and the Employee intend the terms and conditions of this Agreement to govern all issues related to the Employee's employment and separation from the Company, NOW, THEREFORE, in consideration of the covenants and mutual promises herein contained, the Company and Employee agree as follows: 1.Separation Date. The Employee shall continue to be employed on active payroll and be paid his current salary at the Company's regular pay intervals until the end of December, 2008 when his separation will become effective, or until he begins full time employment with another employer, whichever event occurs first (the “Separation Date”). The Employee will continue to work full-time until June 30, 2008. After this date, the Employee is expected to be available for consultation with respect to matters within the scope of his employment. The Employee agrees that he will immediately notify the Company in the event that he commences full-time employment with another employer. In the event of the death or disability (as defined in the GE Long Term Disability
